Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 1 of 38




                 EXHIBIT A
   Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 2 of 38




                           JAMS ARBITRATION
                            No . 1425025377

HOAI NGO,

           Claimant,

     and

OPPENHEIMER    &   CO. INC.,

           Respondent .


                               FINAL AWARD


1 . Parties : Hoai Ngo                      (Claimant)

               Oppenheimer & Co . I n c .   (Respondent)


2 . Attorneys :     Valdi Licul , Esq .                (Claimant)
                    Jeremiah Iadevaia , Esq .
                    Vladeck , Raskin & Clark , P . C .
                    565 Fifth Avenue
                    9 th Floor
                    New York , New York 10017
                    Tel. : 212 - 403 - 7311
                            212 - 403 - 7323

                    Michael H. Gibson , Esq .         (Respondent)
                    John J . Coster , Esq.
                    Satterlee & Stephens LLP
                    230 Park Avenue
                    Suite 1130
                    New York , New York 10169
                    Tel .: 212 - 404 - 8726
                           212 - 404 - 8712


3 . Arbitrator:        Michael H. Dolinger
                       JAMS
                       620 Eighth Avenue
                       34 en Floor
                       New York , New York 10018
   Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 3 of 38




4 . Case Manager:   Shavonne Applewhite
                    JAMS
                    620 Eighth Avenue
                    34 ·h Floor
                    New York , New York 10018
                    Tel. : 212 - 607 - 2712
                    Fax: 212 - 751 - 4099

                Findings and Conclusions

      Hoia Ngo , formerly a high- yield research analyst at
respondent Oppenheimer & Company , initiated this arbitral
proceeding in 2018 against his former employer . His allegations
target a series of events spanning the period from May 2014 to
June 2016 , when the firm terminated him . His complaints focus on
the firm ' s treatment of him starting when he assertedly sought to
take leave under the Family Medical Leave Act (" FMLAn) , 29 U. S . C .
sec . 2601 et _§_§_g • • He alleges that this effort led to his
demotion , reduction in pay and eventual firing. These allegations
gave rise to claims for interference with FMLA rights ,
retaliation for invocation of FMLA rights , discrimination on the
basis of gender , and retaliation for seeking a disability
accommodation .

     Following the conclusion of discovery , we conducted an
arbitral hearing on March 4 - 7 , 2019 . With post - hearing briefing
completed , we now address the evidence and the claims and
defenses asserted in this case.

     1 . The Pertinent Histor y

     Mr . Ngo began employment in the financial industry in 1999 ,
starting with J . P . Morgan . (Tr . 19- 20) . After a brief stint and
layoff there , he worked at Bear , Stearns for five years and then
transferred to RBS Greenwich Capital , from which he was laid off ,
followed by two years out of the business . (Tr . 21 - 31) .

       He then appl i ed for a position at Oppenheimer , which hired
him in 2009 to serve as a senior research analyst in the firm ' s
taxable high - yield research group. (Tr . 38 - 4 0 ; Ex. 110) . Those
researchers served the taxable high - yield sales and trading
staffs of Oppenheimer and thus focused on the debt instruments of
companies with weaker performance or poor credit histories . (Tr .
40 - 41 , 46 (referring to distressed companies)) . This part of the
firm ' s business had been acquired in 2008 from CIBC . (Tr . 732 - 33 ,
828 - 29) . The role of the researchers was to provide market
analyses of business sectors and individual companies that might
be of interest to clients of the firm as well as to the

                                   2
   Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 4 of 38




Oppenheimer high- yield traders , and to assist sales personnel by
interacting with clients either at the sales person ' s request or
by direct contact from the client . (Tr . 48 - 49, 56- 57) . The high-
yield research staff was always quite small , never exceeding five
or six during the relevant period and shrinking to only three f o r
much of that time. (Tr. 53) . Indeed , by the time of the hearing ,
the research team consisted of only two analysts , including the
head of the team . (Tr . 794) .

      The researchers were paid a fixed salary and were eligible
to receive an annual discretionary bonus . Mr . Ngo ' s starting
salary was $100 , 000.00 and his first bonus (for a part - year
performance) was $20 , 000 . 00 . (Exs . 110 , ll(B) ; Tr . 125 - 26) .

     At the time of Mr . Ngo ' s hiring , the research team was
headed by Todd Morgan , who became Mr . Ngo ' s supervisor . Mr .
Morgan in turn reported to Robert Lowenthal , who was the head of
the taxable fixed- income department . The taxable high-yie l d sa l es
group was led by Jane Ross , who had come over from CI BC in 2008 ,
and she too reported t o Mr . Lowenthal .

       Mr . Ngo was ultimately assigned three sectors to cover .
These involved paper and packaging , chemicals , and metals and
mining . (Tr. 60-61) . He apparently performed quite
satisfactorily , and indeed received a very favorable evaluation
in 2010 based on the comments of high - yield sales personnel . (Tr .
70 - 83 ; Ex . 34 at OPCO 1258 ) . · Mr . Ngo was promoted twice , to
senior director and managing director . (Tr . 85 - 86) . In 2012 Mr .
Ngo received a job offer from CIBC , and Mr . Lowenthal decided to
offer him a raise in salary to match or exceed the CIBC offer.
Thus , in 2013 his base pay was raised from $100 , 000 . 00 to
$150 , 000 . 00 . As for his discretionary bonus for that year , it was
$270 , 000.00 , which nearly equaled his bonus for the preceding
year . (Tr . 101 - 02, 110 - 16 ; Exs . 11 (C - F) . 2

     In late 2013 Mr . Morgan left Oppenheimer for another firm.
Based on his recommendation , Mr. Lowenthal appointed Mr . Ngo and
one of his more senior colleagues -- Colleen Burns - - as co - heads
of the research team . Both now reported to Mr . Lowenthal as their
supervisor. In Mr. Ngo ' s capacity as co-head , he was expected to


     1
      The firm did not do periodic formal reviews , and the 2010
assessment was apparently sui generis .
     2
        Mr . Ngo ' s bonus in 2010 - - his first full year at
Oppe nheimer - - was $170 , 000 . 00 . By 2012 it had reached
$270 , 833 . 00 . (Exs. ll(C) , (E)) .

                                    3
   Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 5 of 38




continue to churn out his own research reports , but also was
responsible for issuance of the daily newsletter known as the
Morning Blast (although it consisted of a compilation of
observations by all of the research analysts , as well as
providing supervisory approval - - referred to as SAing - - for
other researchers ' reports . (Tr . 55- 59 , 96 - 100) In addition , the
co - heads performed some limited liaison with the firm ' s
compliance personnel. (Tr . 89- 90) . Although both co - heads were
fully responsible for these tasks , it appears that in the months
following their joint appointment , Mr. Ngo was somewhat more
involved in the performance of these supervisory functions ,
including being the one person in charge of the issuance of the
Morning Blast . (Tr . 94 - 95 ) .

       In May 2014 , Mr . Ngo and his partner were preparing to
welcome an as - yet unborn baby into their menage. The arrangements
involved a surrogate pregnancy in California , with an expected
birth date around July 4 , when Mr . Ngo and his partner would take
custody of the child and return to New York . On about May 12 , Mr.
Ngo informed Mr . Lowenthal of his sexual orientation and the
impending reception of a baby into his life , a development for
which Mr. Lowenthal e xpressed warmly supportive sentiments . (Tr .
137 - 40) . In the course of the discussion , Mr . Ngo indicated that
he was unsure of the detailed logistics of his trip to California
to pick up the child (Tr . 140 (discussion was " exploratory" )) and
asked about the firm ' s leave policies . Mr . Lowenthal was
uncertain as to those policies and told Mr . Ngo to speak with
Lenore Denys , the head of Human Resources . (Tr . 454 - 56 ) . He also
told Mr . Ngo to speak with Ms . Ross and Ms . Burns about coverage
for any period when he was going to be in California after he
decided on his plans . (Tr.     837 - 38) .

       That same day Mr . Ngo contacted Ms . Denys by e - mail , noting
that he was trying to " figure out leave " policies , and asked
whether Oppenheimer had a paternity leave policy . Ms . Denys
responded that the firm did not have such a policy , but that Mr .
Ngo might be eligible for FMLA leave , involving up to twelve
weeks of unpaid leave , and she referred him to page 17 of the
firm ' s employee Handbook for an explanation . (Exs . 48 , 113) .
According to Mr . Ngo , he consulted the pertinent pages (which ran
through page 19) , and understood that FMLA leave was unpaid and
was for a maximum of twelve weeks . (Ex . 8 at 17) The Handbook
section on FMLA leave also stated that if an employee wanted to
arrange for such leave , he " should request FMLA leave by
submitting a written request for such leave to the Human
Resources Department . " (Id . at 19) . That provision largely
paralleled a statement on page 16 of the Handbook , dealing
generally with all requests for leaves of absences ; on that page

                                    4
   Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 6 of 38




the employees were instructed that " a prior written request is
needed and must be submitted to the Human Resources Department.u
(Id . at 16) . Apparently Mr . Ngo never reviewed page 16 of the
Handbook .

      At about the same time , Mr . Ngo conveyed the news to Ms .
Burns and separately to Ms . Ross that he was expecting a child in
California . Both of them offered apparently very sincere
congratulations . (~ , Tr . 134-35) . During Mr . Ngo ' s
conversation with Ms . Ross , he mentioned that he was entitled to
up to twelve weeks of leave (Tr . 470 - 71) , and he asked her about
her experience wi th the birth of her two daughters , a question t o
which she responded that she had taken two months o ff for each .
She went on to observe that , from her experience , the early
period after childbirth was quite easy and that mothers would do
better to save some of their child- care time for later years - -
apparent l y during adolescence -- when dealing with children
becomes more complicated . (Tr . 156 - 57 , 1122 - 23 ). In the course
of the conversation , Ms . Ross asked Mr . Ngo what line of work his
partner was in , and claimant responded that he was in finance .
(Tr . 159) .

       Mr . Ngo testified that during the conversation he asked Ms .
Ross to approve an arrangement under which he would take two
weeks " leave n after the birth and the decide how much longer to
take - - a compromise on his part because he felt pressured by Ms .
Ross , apparently based on his vague i mpression of her unspoken
attitude to his taking a leave . (Tr . 155- 68 ). He now contends
that , acting for Oppenheimer , she approved his taking such an
open - ended leave . (Tr. 161) . In contrast , Ms . Ross credibly
t es tified , in substance , that Mr . Ngo did not ask for permission
to go on a leave of absence , that she had no authority to approve
such a request , that he never mentioned not working while in
California and leaving the Research group solely to Ms . Burns ,
and that she never sought to dissuade him from taking twelve
weeks of leave if he wanted to do so . (Tr . 1118 - 23) .

     After Mr . Ngo ' s talk with Ms . Ross , he spoke again with Ms .
Burns and mentioned that he thought that Ms . Ross ' s remark about
her own e xperience indicated that she was not part i cularly
supportive of his taking off significant time . Ms . Burns
encouraged him to take o ff whatever time he needed . (Tr . 169 - 71) .

       According to Mr . Ngo , after speaking with Ms . Ross , he to l d
Mr . Lowenthal that he had worked out a plan with Ms . Ross for a
two - week hiatus after the birth , to be followed by his decision
on how much longer a leave to take , and that Mr . Lowenthal
indicated approval. (Tr . 170 - 7 3) . Mr . Lowenthal provided a rather

                                   5
   Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 7 of 38




different version of events , testifying - - consistent with the
accounts of Ms . Ross and Ms . Burns -- that Mr. Ngo estimated that
he would be in California for two to four weeks and wou ld be
working or available for work during that time. (Tr . 844 ; Ex .
51) . Further consistent with this version , Mr. Ngo never
contacted Human Resources or otherwise sought to document his
assertion intention to take a leave of absence .

       Mr . Ngo and his partner planned to leave for California on
June 20 . In the interim Mr . Ngo apparently spoke one or several
times with Mr . Lowenthal , Ms . Ross and Ms. Burns about the
impending trip . According to these three individuals ,         he
conveyed to them the expectation that he would remain in
California for approximately two to three or four weeks , and that
he intended to be available for work remotely , including checking
his e - mail regularly and pitching in as needed . (Tr.        743 , 745 -
46 , 844 - 46, 1124 - 25) . 3 Indeed , Mr . Lowenthal went so far as to
testify that Mr . Ngo specifically indicated that he did not want
to go on an unpaid leave . (Tr . 844) . Consistent with Mr . Ngo ' s
intention to do some sort of work , Mr . Lowenthal authorized him
to take a company laptop with him to facilitate his work . (Tr .
845 - 46) .

     In contrast to these witnesses , Mr . Ngo testified that he
had told all three that he planned to work only until the birth
of the child , that he then would take two weeks of leave -- the
specifics of which he did not specify -- and that he would then
decide how much additional time to take . (Tr . 166- 67) .

       Before departing , Mr . Ngo undertook some efforts to train a
junior colleague , John Daniels , to assist with the task - - if it
became necessary -- of preparing written responses to the
issuance of second- quarter corporate earnings reports . (Tr . 174 ,
195 - 97) . This was a particularly important project that would
need to be addressed sometime in August , although it appears that
Mr . Ngo did not , at that stage , ant i cipate staying away from the
New York office for that length of time. Although he testified
that he had advised Ms . Burns and Ms . Ross that he was preparing
Mr . Daniels to assist on the earnings-report project (~ , Tr .


     3
       We note that at one point Mr . Ngo appeared to admit that he
had not told Mr. Lowen thal about his asserted arrangement with
Ms . Ross (that he would take a leave for two weeks post - birth and
then announce how much more time he would take) until a phone
call on July 16 - - just after he had announced to Ms . Ross and
Ms . Burns that he was extending his time away from the New York
office until August 25 . (Tr . 532 - 33)

                                    6
   Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 8 of 38




161) , the record suggests that no senior person in the office was
clear about the nature of Mr. Ngo ' s arrangement with Mr . Daniels
for such coverage, and both Ms . Ross and Ms . Burns viewed him as
unqualified to handle this task . (Tr . 762 , 1127 , 1133 - 36) .
Indeed , the assumption that Mr . Ngo would return before the end
of July presumably discouraged any focus on this question .

       Mr . Ngo and his partner arrived in California on Ju ne 20 ,
but , contrary to e xpectations , the baby was born only four days
later . (Tr . 1 78) . Some t ime afterwards , he inquired of the doctor
how soon he could take t h e child by plane back to New York , and
was apparently surprised to learn that it was advisable to wait
until the child had been vaccinated , a requirement that compelled
a wait of up to six weeks . (Tr . 179) . On July 13 Mr . Ngo sent an
e - mail to Ms . Ross and Ms . Burns , stating that he would be
required to remain in California another six weeks for this
purpose , and that he would likely return to the office on August
25 . He also stated that he would cont i nue checking his email and
was available to assist " if anyone needs anything. " (Exs . 5 1 ,
114 ). In this e - mail he did not ask either of these women for
permission to delay his return in this fashi on or to be permitted
FMLA leave or any other form of leave . He also did not send this
e - mail to his supervisor , Mr . Lowenthal , or otherwise advise him
of this change in his plans .

      Ms . Ross and Ms . Burns noted that Mr . Ngo was not asking for
permission to extend his absence from the New York office and
were troubled by Mr. Ngo ' s failure to advise Mr . Lowenthal of
what he was doing . (Tr. 756-57 , 1127 - 28) . Nonetheless , Ms . Ross
sent Mr . Ngo an e - mail expressing good wishes on the birth and
stating " See you in August ", while also asking him how he
" plan [ned] to handle second quarter earnings ". (Exs. 51 , 114) . He
sent a reply stating " We can see what John can do while I am
away", and that he would " help out more " when he returned to New
York. (Ex . 51). Ms . Ross was concerned by this response , which
seemed dismissive of an important job responsibility . (Tr . 1132 -
33) .

     Mr . Ngo separate l y spoke to Ms . Burns , commenting that he
thought Ms . Ross was unhappy about his taking time off , as judged
by her reference to the second- quarter earnings reports . Ms .
Burns responded that she would work with Mr . Daniels and "help to
fill in and cover the desk as much as possible" (Tr . 761) , a
statement that suggests the improvisatory nature of the situat i on
that she faced .

    Both Ms . Ross and Ms . Burns subsequently spoke to Mr.
Lowenthal about the latest development , and he told Ms . Burns to

                                   7
   Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 9 of 38




request that Mr . Ngo call him directly . (Tr . 763 - 64 , 1137 - 38) . In
these interchanges it was apparent that Mr . Lowenthal was both
surprised and displeased by Mr . Ngo ' s handling of events .

       Mr . Ngo spoke with Mr . Lowenthal on either July 16th or
17th . · In the course of the conversation , according to Mr . Ngo ,
Mr . Lowenthal seemed angry or disappointed - - we infer he noted
Mr . Ngo ' s failure to keep him apprised of his intentions -- and
that he was taking away Mr . Ngo ' s role with the Morning Blast , a
step that Mr . Ngo viewed as indicating to the financial world
that he was being displaced as a co - head of research . (Tr . 210 -
12 , 535) . 4 According to Mr . Ngo , Mr . Lowenthal was unclear as to
whether he was in fact removing Mr . Ngo as co - head of Research ,
but that he told claimant to " do whatever you have to do " with
regard to the needs of the child . (~ , Tr . 531) . In any event ,
during the discussion Mr . Ngo apparently indicated his need for a
leave of absence and assured Mr . Lowenthal that he would " sign
whatever ", an apparent reference to the requirement that
employees make a written request for leave to Human Resources.
(Tr . 532 ; Ex . 86(B) at 5).

      Shortly after reviewing Mr . Ngo ' s July 13 e - mail , Mr .
Lowenthal informed Ms . Burns that he was appointing her sole head
of Research and that Mr . Ngo would remain as a research analyst ,
although it appears that there was no written announcement of
this change communicated to the Research or Sales staffs . (Tr.
764 ; Ex . 86(B) at 8) . In explaining that decision , he noted that
Mr . Ngo had apparently chosen to " unilaterally make plans " to
extend his time in California without notice to him or prior
permission , commenting that " I thought it showed poor judgment
and a lack of acknowledgment of the environment that we work in ,
which is heavily regulated and requires the people you work for
be made aware and be part of a decision to just extend time
periods away from the office ." (Tr . 850 ; see also Tr . 851-53
(referring to SEC and FI NRA enforcement issues)) .

     As an apparent result of Mr . Ngo ' s e - mail , Mr . Lowenthal
also contacted Ms . Denys , who confirmed that " Hoai can apply for
unpaid leave under the FMLA " (Ex . 5 4 ) , in substance confirming
that he had never done so. Mr . Lowenthal the n sent an e - mailed
letter to Mr . Ngo on July 18 to follow up on their prior
conversation . (Ex . 4 5) . In that letter , after warmly
congratulating Mr . Ngo on the birth , he stated, in pertinent


     4
       After the birth and until the phone call , the Morning Blast
was being reviewed by Ms . Burns but sent out under Mr . Ngo ' s
name . (Tr . 212) .

                                    8
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 10 of 38




part , the following:

        I need to take this opportunity now to clarify the
  details regarding your leave from Oppenheimer and your
  return . When we discussed your time off , it was my
  understanding from you that you would need at least two weeks
  leave and with the possibility of extending that leave for an
  additional two weeks , depending on the health and needs of
  the baby . I believe that June 20th , 2014 is when your leave
  began . As you know , Oppenheimer does not have a paid
  paternity policy . I was willing to accommodate your initial
  request , permitted the flexibility with your return date and
  kept you on Oppenheimer ' s payroll .

       The main catalyst for my sending this letter was that I
  was recently notified that your current intention is to
  remain out of the office through the end of August . Had you
  initially requested such an extended leave period , there
  would have been discussions on work coverage , particularly
  with respect to your supervisory responsibilities .     In your
  absence , I intend for Colleen Burns , as co - head of Fixed
  Income Research , to absorb all of the tasks associated with
  the supervisory elements of the Research Department . Had I
  known you would be absent over two months , I would also have
  expected you to communicate that to Oppenheimer ' s Human
  Resource Department at the time that I asked you to speak
  with them regarding the firm ' s policies on paternity leave .

        I have now spoken with a Human Resource Representative
  and received the enclosed Family Medical Leave Act summary
  for your review and acknowledgment . Unfortunately , as
  discussed above , Oppenheimer does not offer paid family
  leave . You are , however , entitled to take unpaid leave time ,
  over and above your allotted vacation . Questions concerning
  this should be addressed in the materials or can be addressed
  to the Benefits Department .

(Ex . 45) . Accompanying this letter were the FMLA explanatory
materials and the form for requesting FMLA leave from Human
Resources . (Id . ) .

      Mr . Ngo never responded to this letter , nor did he fill out
the FMLA form or otherwise request approval of FMLA leave or any
other form of leave in connection with his California stay ,
whether from Human Resources or from anyone else at Oppenheimer .
In e xp l anation for his inactivity , he testified that in reviewing
his e - mails he had overlooked this communication from Mr .
Lowenthal and did not learn of it until his return to work on

                                   9
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 11 of 38




November 3 , 2014 .   (Tr . 244 , 542) . "

       Mr . Ngo returned to New York o n or about August 11 . Prior to
his return , he reports , he was checking his e-mail on a more or
less daily basis and undertaking occasional minor work tasks ,
such as SAing one or several reports from other analysts . (Tr .
488 - 89 , 493 , 496 , 502 , 745 - 48 ; Ex . 125) . He also offered to cover
for Ms. Burns when she took her scheduled vacation i n late July ,
although she deemed the offer unnecessary . (Ex . 128 ; Tr . 507 - 08 ,
751 -52).

     On August 16 , Mr . Ngo suffered a brain aneurysm , which left
him hospitalized for many weeks, followed by intensive physical
therapy. (Tr . 221-2 8) . His partner promptly contacted Oppenheimer
to report t his development and request a medical leave . On August
18 the firm ' s Human Resources Department registered him for a
medical leave and terminated his pay as of that date , while he
began a stay on disability. (Tr . 231 - 32; Ex. 112 at OPCO 0003).
On or about October 9 , 2019 he e-mailed Mr . Lowenthal to report
on his progress and advised that he expected to be able to return
to work by November 3 . (Tr. 883 - 85 ; Ex . 72) . And indeed he did
return on that date.

      On Mr . Ngo ' s first day back , he spoke with Mr . Lowentha l .
According to Mr . Ngo , Mr . Lowenthal remarked that he had been
gone too long and that in the interim changes had been made in
the firm ' s business structure . In this respect , claimant says ,
Mr . Lowenthal mentioned that Mr. Ngo had been relieved of h i s
"compliance " role or his " supervisory" role. (Tr . 232 - 35). 6 Mr .
Ngo took that as an indication that he was no longer co-head o f
Research , but sought clarification , to which Mr . Lowenthal
responded that he had explained it in his July 18 letter (which
Mr. Ngo had apparently never seen) , and that Mr . Ngo should just
"get back to work". (Tr . 233 - 35) . In contrast Mr. Lowenthal
testified that he had made it plain that Ms . Burns was now the


     5
      In Mr . Ngo ' s testimony , at several points he asserted that
he had not "received" the e - mail , but on further examination he
conceded that it was on his laptop and that he had simply
overlooked it. (Tr . 248-49) .
     6
       At one point Mr . Ngo testified that Mr . Lowenthal had
referred only to eliminating his compliance role , leaving
claimant confused about what he meant , but he seemed to
contradict h imself by also stating that Mr . Lowen tha l had used
the term "supervisory responsibilities" . (Compare Tr. 732 - 33 with
Tr . 734) .

                                       10
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 12 of 38




sole head of Fixed Income High Yield Research , a reiteration of
his July statement to Mr Ngo. (Tr . 888 - 89) .

      The next day Mr . Ngo decided to resume his discussion wi th
Mr . Lowenthal . On this occasion , he chose to secretly record t he
conversation , an act explicitly prohibited by the firm Handbook .
(Tr. 253 ; Ex . 8 at 11 ; see Ex . 86(B)). As recorded in the
transcript of that conversation , Mr . Ngo expressed remorse for
any confusion and appeared at various points to agree with Mr .
Lowenthal ' s assertions that his conduct was inconsistent with
firm policies and had led to confusion and difficulties with
arranging coverage . (Ex . 86(B) at 2 , 3 , 4) . In the main , he
sought to explain that he believed that by talking with Ms. Ross
and Ms . Burns he had somehow obtained approval for a leave (id.
at 2) , though Mr. Lowenthal pointed out that they had no such
authority and that Mr . Ngo had failed t o deal with either Human
Resources or himself on the specifics of any request for leave.
(Id . at 3) . He also reiterated the fact that Ms . Burns was now
the sole head of Research . (Id . at 7) . In Mr . Ngo ' s testimony , he
sought to disavow his concessions from this discussion , observing
that he feared for his job and was simply trying to pacify Mr .
Lowenthal . (Tr . 258) .

     Mr . Ngo resumed his work as a research analyst , with an
unchanged salary of $150 , 000.00 . In early February 2015 Ms . Burns
provided him notice of the amount of his annual discretionary
bonus , which was set each year by Mr . Lowenthal . In this case he
was paid $100 , 000 . 00 in bonus for his work in 2014 , a figure that
reflected a substantial reduction from the $270 , 000 . 00 that he
had received for his performance in 2013 . (Tr . 902 - 03).

      Mr . Ngo continued to serve as a research analyst , covering
the same sectors as before throughout 2015 . In February 2016 Mr .
Lowenthal awarded him a discretionary bonus of $175 , 000 . 00 . (Tr .
908) . Because of the limits of the bonus pool for that year , in
order to allocate these funds to Mr . Ngo , Mr . Lowenthal found it
necessary to reduce the bonus of Peter Albano , a senior
Oppenheimer official , by $25 , 000 . 00 . 7 (T r . 911 - 13 ; Ex . 116 ) .

     I n the Spring of 2016 , by which time the Research group had
been r educed to three analysts , Oppenheimer hired a new analyst ,
Jiten Joshi, to replace Umesh Bhandari , who was leaving the firm .
This hiring was intended to ensure continued coverage of the much
vaunted technology , media and telecommunications ("TMT " ) sector ,


     7
       Mr . Albano is now the head o f the fixed income department .
(Tr . 911)

                                     11
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 13 of 38




previously covered by Mr . Morgan after the acquisition from CIBC ,
and then by Mr . Bhandari . (Tr . 931 - 32 , 791 - 92) .

      On June 30 , 2016 Ms . Burns and Human Resources notified Mr .
Ngo that he was being terminated as part of a cost - cutting move
by the firm , a decision made by Mr . Lowenthal. (Tr . 295 , 786 - 87 )
As further explained at the hearing , Oppenheimer had been
suffering a severe financial downturn in 2015 and 2016 , leading
to an increased number of layoffs across the firm . (Tr . 921 ,
1229- 3 1; Ex . 90 at OPCO 491 - 92 , Ex . 91 at OPCO 511 ; Ex . 36) . In
seeking to e x plain the basis for the decision at the hearing , Mr .
Lowenthal noted that Mr . Ngo ' s three sectors were not covered on
the equity side of the firm and did not have investment banker
coverage , reflecting a faded interest by Oppenheimer in these
sectors , which had been inherited from CIBC . (Tr . 899 - 900 ) . He
further observed that the financial arrangement between
Oppenheimer and CIBC , reflected in the 2008 transaction between
the two entities , had not worked out and had been discontinued .
(Tr. 899) . It was also noted that the Research group was a cost
center and , unlike the Sales group , did not directly produce
revenue . (Tr . 616) . As for the hiring of Mr . Joshi , t h is was
explained by the firm ' s continuing focus on the TMT sector , which
it viewed as particularly promi sing in view of market conditions.
(Tr . 931 - 32) .

       Subsequent to Mr . Ngo ' s termination , the firm did not
replace him or reinstate coverage of his sectors. (Tr . 794 - 95 ,
932 - 33 , 1045 , 1150) . Moreover , as of the time of the hearing , the
research group had been reduced to only two analysts - - Ms . Burns
and Mr . Joshi . (Tr . 737 , 874).

      Mr . Ngo subsequently sought alternative employment from a
range of financial institutions . Finally , he was hired by Fi tch &
Company in June 2017 . (Tr . 629 ; Ex . 104) . He remained there for
nearly one year , but was then terminated for sub - par performance .
(Tr . 634 - 43 ; Ex . 124) . In October 2018 he was hired by Bloomberg ,
where he remains to the present . In both of these two firms , he
was paid a fixed salary substantially higher than his guaranteed
pay at Oppenheimer , but his potential discretionary bonuses were
capped at levels that are lower than what he had earned at
Oppenheimer . (Tr . 646 - 47 ; Ex . 105) .

     Assessment

     Claimant presses claims for interference with FMLA rights
and FMLA retaliation , as well as discrimination on t h e basis of
gender and disability . The interference and retaliation claims
arise under the FMLA , the gender discrimination claims ar i se

                                   12
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 14 of 38




under Title VII and the New York State and City Human Rights
Laws , and the disability discrimination claims (which in
substance are based on a retaliation theory) are asserted under
the Americans with Disabilities Act and the State and City Human
Rights Laws. We address these claims seriatim .

     A . Interference with FMLA Rights

      The FMLA grants to employees a right , on request , to unpaid
leave of as long as 12 weeks in any 12 - month period for specified
reasons , including the birth of a child and a " serious heat h
condition ". 29 U. S . C . secs . 2612 (a) (1) (A) & (D). At the
conclusion of the leave period , the employee must be reinstated
in the job position that he held at the beginning of the leave or
its equivaent , except in limited circumstances , notably if he is
unable to perform the functions of the position . Id . sec .
2614 (a) (1); 29 C . F . R . sec . 825 . 214 (b) ; see , ~ , Sarno v .
Douglas Elliman - Gibbons & Ives , Inc ., 183 F . 3d 155 , 161 - 62 (2d
Cir . 1999) .

      The statute and accompanying regulations impose certain
obligations on both the employee and the employer . The employee
is required to advise the employer within a specified time period
(if foreseeable) of circumstances triggering a need for a leave .
29 U. S . C . sec. 2612(e) (1). That communication need not explicitly
invoke the FMLA but must be "sufficient to reasonably apprise
[the employer] of the employee ' s request to take time off for a"
covered reason. McNamara v . Trinity , 2013 WL 164221 , *4 (D . Conn .
Jan . 15 , 2013) (quoting Darboe v . Staples , Inc ., 243 F . Supp . 2d 5 ,
17 (S . D. N . Y. 2003 )). Accord Brohm v . JH Props , Inc. , 149 F . 3d
517 , 523 (6th Cir. 1998) ; Di g hello v . Thurston Foods , Inc ., 307
F . Supp . 3d 5 , 14 (D. Conn . 2018) (citing cases) ; Mann v . Mass .
Correa Elet ., JV , 2002 WL 88915 , *7 (S.D . N . Y. Jan . 23 , 2002) . The
employee is also required to comply with the reasonable
requirements of the employer concerning the details of how to
request an FMLA leave , including communication of the reasons
for , expected duration and start date of the leave , as well to
whom such a request must be addressed . 29 C . F . R . sec .
825.302(d) . 8 The employer is then required to determine whether


     ~Section 825 . 302(d) states in pertinent part :

  (d) Complying with employer policy . An employer may require
  an employee to comply with the employer ' s usual and customary
  notice and procedural requirements for requesting leave ,
  absent unusual circumstances . For example , an employer may
  require that written notice set forth the reasons for the

                                    13
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 15 of 38




such a leave may be eligible for treatment under the FMLA and
advise the employee accordingly . h.9....:_, Coutard v . Munici p al
Credit Union , 848 F . 3d 102 , 112 (22d Cir . 2017) . Moreover , if the
employee ' s communication does not provide sufficient information
to make that determination of eligibility for FMLA coverage , the
employer is obliged to request such further details as it deems
necessary under the circumstances . 29 C . F.R . sec . 825 . 302(c ). If
the employer determines that the employee may be FMLA- eligible ,
it must notify the employee within five business days absent
extenuating circumstances. 29 C . F . R . sec . 825 . 300 (b) (1) .

         The FMLA specifies that the employer may not " interfere
with , restrain or deny the exercise of or the attempt to exercise
any right " under the statute . 29 U. S . C . sec . 2615(a) (1) . "[T ] o
prevail on a claim of interference with her FMLA rights , a
plaintiff must establish : 1) that she is an eligible employee
under the FMLA ; 2) that the defendant is an employer as defined
by the FMLA; 3) that she was entitled to take leave under the
FMLA ; 4) that she gave notice to the defendant of her intention
to take leave ; and 5) that she was den i ed benefits to which she
was entitled under the FMLA . " Coutard , 848 F . 3d at 108 ; Graziadio
v . Culinary Institute of Amercai , 817 F.3d 415 , 424 (2d Cir .
2016) . " Denial of FMLA benefits is interpreted flexibly ;
' [i]ntefering with ' the exercise of an employee ' s rights would
include , for example , not only refusing to authorize r 'MLA leave ,
but discouraging an employee from using such leave ." Hill v . City
of New York , 136 F . Supp . 3d 304 , 342 (E . D. N . Y. 2015 ) (quoting 29
C . F . R . sec . 825 . 220(b)) . Such discouragement may be demonstrated
if the challenged conduct " would have dissuaded a similarly
situated employee of ordinary resolve from attempting to e x ercise
his or her FMLA rights ." Santiago v . Dep ' t of Transp ., 50 F.
Supp . 3d 136 , 144 (D . Conn . 2014) .

     Claimant first asserts that Oppenheimer engaged in
discouragement , because of Ms . Ross ' s comments when Mr . Ngo asked
about her experience with the birth of her children . Claimant ' s
narrative is that Mr . Lowenthal referred him to Ms . Ross " to make
leave arrangements " and that Ms . Ross " responded to Ngo ' s leave
request by emphasizing that she did not take the full three


  requested leave , the anticipated duration of the leave , and
  the anticipated start of the leave . An employee also may be
  required by an employer ' s policy to contact a specific
  individual .      . Where an employee does not comply with the
  employer ' s usual notice and procedural requirements , and no
  unusual circumstances justify the failure to comply , FMLA-
  protected leave may be delayed or denied .

                                    14
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 16 of 38




months of leave when her daughters were born and that it was a
' mistake ' for women to do so. "       (Cl . Post - Hearing Memo at 17) . He
further cites Ms. Ross ' s question as to his partner ' s work as
hinting that Mr . Ngo " did not need his job at Oppenheimer ." (Id .
at 17 - 18) . Supposedly these comments , "' taken in totality .
were designed to coerce [Ngo] to leave h[is] employment or to
discourage [Ngo] from using h[is] leave ." (Id . at 18 (quoting
Stoler v. Inst . for Integrative Nutrition , 2013 WL 6068598 , *8
(S . D. N . Y. Nov . 18 , 2013)) . This argument is unconvincing .

      First , the credible evidence demonstrates that Mr . Lowenthal
did not direct Mr. Ngo to make his leave request to Ross . All he
said regarding Ms . Ross (and Ms . Burns) was that if Mr . Ngo chose
to take a leave - - the request for which the Handbook required be
directed to Human Resources -- he should deal with Ms . Ross and
Ms . Burns on coverage . Moreover , the credible testimony from Ms .
Ross , and even Mr . Ngo ' s own testimony , does not suggest that he
sought approval of a leave of absence (whether FMLA or not) from
her . Indeed , what principally transpired at the time of their
initial conversation was that Mr . Ngo noted his intention to pick
up his soon - to - be - born baby and the potential of a leave of as
long as twelve weeks , that he was considering his options about
how to arrange that , and that he wanted to know about Ms . Ross ' s
own experience with the birth of her children .

      Second , Ms . Ross ' s answer to his question did not remotely
amount to employer discouragement . She simply offered her
experience in response to Mr . Ngo ' s request - - that she had taken
two months , an amount of time that seemed sufficient for her
purposes and (according to her ) for mothers generally . She did
no t offer inaccurate information or make any remark that would
deter or make it more d i fficult for a reasonable employee to opt
for FMLA leave of whatever length he or she would be entitled to .
Thus , Mr . Ngo claims discouragement based only on his vague
impression of Ms . Ross ' s unexpressed though ts .

      Third , the record does not support the notion that claimant
was deterred by her . As of the time of the initial conversation ,
Mr . Ngo had not ye t decided how t o proceed , and he was simply
exploring what alternatives made sense for him . Ms. Ross d i d not
try to discourage him from a choice h e had not made , 9 and i n any


     9
      Claimant also cites what he describes as Ms . Ross ' s desire
that he remain on the Morning Blast while away , for the sake of
continuity . First , this is consistent with her understanding that
he would be available for work while in California . Second,
suggest i ng this arrangement - - which was followed in substance

                                     15
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 17 of 38




event there is no persuasive evidence that he would have chosen a
twelve - week FMLA leave but for these comments by Ms . Ross. ' 0

      Fourth , as for Ms . Ross ' s question about the work status of
Mr . Ngo ' s partner , claimant ' s argument that this reflected a
desire on her part to encourage him to leave his job with
Oppenheimer or forego a leave is difficult to understand . There
is no evidence whatsoever that Ms . Ross , or anyone else at
Oppenheime r , desired to persuade Mr . Ngo to leave the firm at
that stage nor any persuasive evidence that she desired to press
him not to take a leave . Her question about his partner appears ,
in context , to have been engendered by perfectly understandable
curiosity (since this was the first time that she had learned of
Mr . Ngo ' s personal circumstances) and possibly a desire for
context - - that is , to understand whether Mr . Ngo was financially
able to withstand an unpaid leave of whatever length he chose . In
any event , to the extent that the question triggered the answer
that his partner was working in the financial world , that would
seem to underscore that Mr . Ngo could afford a prolonged unpai d
leave , thus - - if anything - - encouraging him to take such a
leave .

     Claimant next asserts that he was effectively demoted by
virtue of his being stripped of the co-head role when he returned
to work , a step that he characte rizes as interference by
Oppenheimer . He argues that this action by Mr. Lowenthal
constitutes interference with his FMLA rights , since the statute
requires that when the employee returns from an FMLA leave , the
employer must restore him to the position that he held at the
time he departed for his leave or to " an equivalent position with


since his name remained on the Morning Blast until the July 13 e -
mail (a period when Mr . Ngo claims to have been on leave of
absence) even though Ms . Burns SAed it -- can scarcely
demonstrate an effort by Ms. Ross to discourage Mr . Ngo from
taking real leave .
     10
      we note that Mr . Ngo reported to Ms . Burns that Ms . Ross
seemed unsupportive of a three - month leave . We assume that this
was his perception , but the credible testimony as to what
transpired during the discussion with Ms . Ross suggests that this
was a substantial overreaction by Mr . Ngo , possibly as a result
of his experience with several earlier layoffs , as we l l as his
perception - - seemingly accurate - - that employment in the
financial industry tends to be volatile . Nonetheless , this state
of mind does not convert innocuous remarks even by a senior work
colleague into impermissible discouragement .

                                  16
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 18 of 38




equivalent employment benefits , pay , and other terms and
conditions of employment ." 29 lJ . S . C . sec . 2614 (a) (1) (B) . The term
" equivalent position " refers to " one that is virtually identical
to the employee ' s former position in terms of pay , benefits and
working conditions , including privileges , perquisites and
status ." 29 C . F . R . sec . 825 . 215(a) .

       Although respondent has implied that Mr . Ngo did not undergo
a demotion or failure to be restored to his earlier position - -
supposedly because " co - head " was not a " corporate title " and the
supervisory work of the head of Research did not involve much
labor or time -- that assertion is not tenable . The role of the
" head " of such a group - - whether of Research or Sales --
involved a distinct set of responsibilities over and above the
functions of the rank- and- file of each group , and the firm
treated the term as a descriptor of that unique role . Moreover ,
Ms. Ross confirmed that for her the role of " Head of Sales" was a
significant function , that the title itself had independent
importance and , indeed , that she was unwilling to have her r ole
and title altered to " co - head " when as ked by the firm to do so .
 (Tr . 1159 - 65 ). Thus , the change in Mr . Ngo ' s role did not involve
only " de minimis , intangible or unmeasurable aspects of the job ."
29 C . F . R . sec . 825 . 215(f) .

       The more difficult question is whether the removal of Mr .
Ngo ' s role as " co - head " was connected to his being on , or
returning from , an FMLA leave . We conclude that it was not .

      Mr . Ngo asserts that he requested a leave of absence from
Ms . Ross before going to California . Alternatively , he seems to
imply that he belatedly sought such a leave from Ms . Ross (and
perhaps Ms . Burns) by virtue of his July 13 e - mail announcing
that he was being delayed by the immunization requirement for his
baby . And in still another version he seems to be suggesting that
he requested a leave f rom Mr. Lowenthal i n the i r telephone
conversation on July 16 or 17 and that this sufficed to protect
him . The weight of the evidence , however , does not support the
notion that he ever pursued such a request in a manner consistent
with the firm ' s reasonable requirements or indeed ever made his
request clearly known to the appropriate decision- makers .

      Mr . Ngo testified that at some point he had communicated to
Ms . Ross and Ms . Burns before his departure that he was going to
work from California until the birth of the child , that he would
then take two weeks off , and at that point he would decide how
much more time he needed before returning . The implication of
this version of events was that h e had made plain to them that he
would work only until the birth and then would be on an unpaid

                                     17
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 19 of 38




leave until his return . The further implication of his testimony
was that his statements t o them constituted a request for FMLA
leave , thus triggering his entitlement to it . : : Ms . Ross and Ms .
Burns both testified to the contrary , that they each had
understood from Mr . Ngo that he would be working while in
California until his return. They also each c o nfirmed that they
did not understand Mr . Ngo to be asking for leave and that
neither had the authority to approve such a request had one been
made . 12 As for Mr . Lowenthal , he also testified that Mr . Ngo
indicated a intention to be avai l ab l e for work throughout his
stay in California , which was to be fairly brief - - a matter of
perhaps t h ree or four weeks -- and that he therefore left Mr . Ngo
on the payroll , in lieu of a FMLA leave , for which claimant never
applied . (~ , Ex. 45) . 13

     The problems with Mr . Ngo ' s position on this point are
clear . First , the persuasive evidence reflects a failure by Mr .
Ngo to actually request a leave of absence from anyone before



     11
       There is no disagreement that the birth of a child -- a
circumstance communicated to Ms . Ross and Ms . Burns as well a s t o
Mr . Lowenthal -- constituted a valid basis for FMLA leave .
     12
       Ms . Ross further noted that if Mr . Ngo h ad requested a
leave of absence from her , she would have directed him to make
that request to Human Resources . This point was also echoed by
Mr . Lowenthal and reflected in his July 18 letter .
     13
        We note that certain wording i n Mr . Lowenthal ' s July 1 8
letter could be read to suggest that Mr . Ngo might not be working
after the birth (see Ex . 51) , but the letter is otherwise
consistent with Mr . Lowenthal ' s hearing testimony that Mr . Ngo
did not seek an unpaid leave a nd had not communicated a desire
for such a formal leave . Rather , the loose terminology regarding
" leave " and " time off " may be read as reflecting , as Mr .
Lowenthal testif i ed concerning h is use of the term "leave " , that
Mr . Ngo would be ou t of the office for a limited period dur i ng
late June and July (a time period that Ms . Ross described as
usually very quiet (Tr . 1184 ) ) , and that he would be available to
assist with work as needed - - an arrangement that is also
reflected in Mr . Ngo ' s statements from California assuring Ms .
Ross and Burns (even as late as the July 13 e - mail and his l ate
July offer to cover for Ms . Burns) tha t he was availab l e to
assist as required , and his testimony that he was regularly
checking his e - mails as well as periodically t elephon ing Ms .
Burns .

                                  I8
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 20 of 38




departing for California -- whether Mr . Lowenthal ·~ , Ms . Ross ,
Ms . Burns · 5 or Human Resources . Rather , it seems to indicate an
informal understanding with Mr . Lowenthal - - reflected in his
July 18 letter -- that Mr . Ngo would spend a limited time in
California and would remain available to help out as needed ,
while he remained on payroll . Moreover , the credible testimony of
Ms . Ross and Ms . Burns indicates that Mr . Ngo left both of them
with the understanding that he would be working or available for
work throughout , which implied that he would remain on the
payroll , an understanding shared as well by Mr . Lowenthal from
his talks with claimant .

       Second , as the Labor Department (" DOL" ) regulations permit ,
Oppenheimer had establish a specific and straightforward
procedure for see k ing and obtaining FMLA leave . Thus the Handbook
specified that the process required a written application to
Human Resources , the office fully knowledgeabl e about the
criteria for various forms of leave , and the relevant form
required that the applicant identify not only the circumstances
triggering the leave application , but also the start date and , if
available , the end date . (Ex . 8 at 16 , 19 ; Ex. 45 (attaching
Human Resources request form and instructions)) . Moreover , Mr .
Ngo is presumed to have been knowledgeable about these
requirements since they are laid out in the Oppenheimer Handbook ,
with which he was expected to be familiar , and indeed , at the
very outset , Human Resources directed him to the pages
specifically dealing with FMLA leaves . Consistent with 29 C . F . R .
sec . 825 . 302 (d) , Mr . Ngo was required to comp l y with these
written instructions , and Oppenheimer was entitled to rely on the
assumption that he would comply , so as to avoid precisely the
sort of confusion and misunderstandings that arose from Mr. Ngo ' s
non - compliance .

       In seeking to avoid the thrust of this point , Mr . Ngo
appeared to suggest that compliance with the Handbook
instructions was purely optional . Thus he noted that the wording
found on page 19 of the Handbook says that the employee " should"
make a written application to Human Resources , and he seems to
a r gue -- lawyer- like -- that he interpreted this wording to mean
that it was only a suggestion . Complementing this assertion , he
reported having spoken with two employees from the Sales group
Ms . Lynn Johnson and Ms . Bridget Donnelly - - wh i le he was


     14
          See n . 13 , supra .
     15
      We do not understand claima n t to be asserting that Ms .
Burns had the authority to approve a leave request .

                                  19
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 21 of 38




considering his options , and he reports that they told him that
he could negotiate leave terms with his manager . (Tr . 147 - 53) :o

       This mode of argument falls of i ts own weight . It bears
noting , initially , that on page 16 of the Handbook , in a section
governing all leaves of absence , the firm states that employees
" must " make written application to Human Resources . Although ,
when contacted by Mr . Ngo , Human Resources referred him only to
page 17 - - the first page of the section specific to FMLA leaves
-- we assume that Mr . Ngo , as a well - paid and sophisticated
employee whose job entails exquisite attention to detail and who
was also equipped with a law degree , would have familiarized
himself with the full contents of the Handbook (at least as
relevant to leaves) . In any event , the wording of the page that
he concededly read (page 19) does not remotely suggest that its
stated requirements of (1) a wr itten application (2) directed to
Human Resources are opt ional and could simply be ignored .

     As for Mr . Ngo ' s " water cooler " discussions with Ms . Johnson
and Ms . Donnelly , we have two observations . The comments that he
paraphrases - - notably by Ms . Johnson -- have to do with an
employee seeking a special arrangement in connection with a leave
request . That does not speak to whether an employee can simply
casual ly mention to a manager that he will be attending to a
birlh at a fulure dale and will consider later o n whal
arrangement he wishes to make , and that he can then assume that
he has satisfied the statutory requirement and firm requirements
of adequate notice of a leave request . In any event , to the
extent that these two Sales employees could be interpreted as
saying that he could ignore the requirements of an actual
application and that it be directed to Human Resources , such a
statement obviously could not bind the firm. 1 -


     16
       0ne specific detail focused on by claimant concerning Ms .
Johnson was that she had taken FMLA leave f or a birth , and
obtained the approval of Ms . Ross for an arrangement that she had
worked out with the Sales person who was to cover her desk in her
absence , to split the commissions on sales made to her pre -
existing list of customers during her leave . (Tr . 1152 - 55)
     17
       The record reflects that Ms . Johnson filed an FMLA
application with Human Resources some weeks after the
commencement of her leave , and that this was treated as
effectively a nunc pro tune request. (Tr. 969 - 71 ). Although she
had gotten approval from her supervisor , Ms . Ross , for the f ee -
share arrangement , the record is silent as to the circumstances
of her dealings with Human Resources beyond the fact that she

                                  20
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 22 of 38




     Third , the evidence makes plain that Mr . Ngo ' s July 13 e -
mail to Ms . Ross and Ms . Burns did not request FMLA leave or any
other leave . In that e - mail , claimant made no request at all and
did not refer to a leave , but rather advised that he would be
delaying his return to New York - - earlier estimated as occurring
within a few weeks of the birth - - and that he would likely
return to the New York office on August 25 . That is not a request
for leave , much less one directed to anyone with authority to
approve it .

       Fourth , the July 13 e - mail and its disclosure to Mr .
Lowenthal led to the telephone discussion between Mr . Ngo and his
supervisor on July 16 or 17 . Although the statements made by
these two gentlemen on that call are described only in fairly
ge neral terms , it appears that at that stage Mr . Ngo indicated
that he was seeking (or perhaps thought he was already on ) an
approved leave of absence . We infer as well that both he and Mr .
Lowenthal understood that , given the circumstances , the
app l icable leave , if any , wou ld be under the FMLA . Mr . Ngo also
reported that during the conversation he had assured Mr .
Lowenthal that he would be willing " to sign whatever " . (Ex . 8 6 (B)
at 4) . In the wake of this conversation , Mr . Lowenthal promptly
obtained the necessary FMLA materials from Human Resources , in
the process confirming that claimant had never requested a leave
from that office , and he sent Lhem Lo Mr . Ngo , along with an
explanation of the fact that he was not then on an unpaid leave ,
based on his earl i er est i mate that he would need to remain in
California for only a few weeks after the birth , and that for an
extended formal leave he needed to fill out the appropriate
enclosed form . Had Mr . Ngo returned the necessary form to Human
Resources , presumably he would have. been deemed to be on an FMLA
leave as of July 18 (see Tr . 1224 - 25 ; Ex . 60) , but h e never did
so . In short , up to the time that Mr . Ngo suffered an aneurysm ,
he remained on a paid status and not yet covered by the FMLA .
 (Tr . 1215 - 17 ; Ex . 112 at OPCO 0004) . 19



eventually filed the necessary paperwork . In any event , Mr , Ngo
never filed an application with Human Resources or with anyone
else .
     1
      ~We note that Mr . Ngo explained his failure to submit an
application to the firm as attributable to his overlooking Mr .
Lowenthal ' s e - mail in a blizzard of other e - mails on his
computer . Whatever the e x planation , Mr . Ngo never filed a request
for a leave of absence until his aneurysm , and the firm is not
responsible for his inaction .

                                  21
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 23 of 38




      In reaching these conclusions , we recognize that Mr . Ngo
offered a somewhat different narrative concerning the clar ity of
his communications with the firm ' s hierarchy , although not with
Human Resources . Indeed , he never contacted Human Resources after
his May 12 communication with Ms . Denys . We do not suggest that
he is knowingly seeing to mislead . Rather , we suspect that what
occurred was a result of his apparent initial expectation that he
would be staying in California only f or a short period - - perhaps
three or four weeks - - after the birth . That assumption may have
lessened the perceived need to clarify his plans and may have led
to a belief by Mr . Ngo that it would all work out somehow . With
that in mind , it is entirely plausible that Mr . Ngo believed in
retrospect that he had been clearer about his plans and had
communicated them with more specificity than was the case . ~' In
any event , however , we conc l ude that he did not do so - - much
less comply with the requirements of the firm Handbook -- and
that his course of conduct led to substantial confusion as to his
plans and his status , an impact magnified by the fact that he was
unavoidably detained in Cal ifornia until well into August , a key
period for dealing with second- quarter financial reports . That
being the case , he failed to trigger FMLA protections , since the
firm is not required to be " clairvoyant ". See , ~   , Di ghell o , 307
F . Supp . 3d at 14 (quoting cases) .

     The conclusion that Mr . Ngo was not covered by the FMLA
until August 18 then poses a question as to the viability of his
claim that his demotion violated his FMLA right to be restored to
his position as of the time that he went on leave . He appears to
take the position that he was not demoted until his return on
November 3 , following the end of his medical leave , and that
therefore -- even if his FMLA coverage did not start until mid-
August - - the demotion violated section 2614 (a) (1) (B).
Oppenheimer argues , to the contrary that the demotion (if such it
be) took place in July , prior to h i s FMLA leave . Although the
evidence on timing is somewhat mixed , we concur with respondent
on this point .

     Mr . Lowenthal testified that he had decided to remove Mr .
Ngo as co - head once he learned of claimant ' s July 13 e - mail and


     19
       We note also that the evidence of Mr . Ngo ' s i nterchanges
with Mr . Lowenthal reflect a seeming hesitancy to clarify
matters , including his understanding of past events . This
tendency t o vagueness is reflected both in his testimony about
their November 3 discussion and the transcript of his recorded
conversation from t he ne x t day (Ex. 86(8)) , as well as in his
testimony concerni ng their earlier conversation from July .

                                   22
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 24 of 38




of the fact that Mr . Ngo was avoiding communicating to him about
his status and that he had never cleared whatever leave he wanted
with Human Resources . Ms . Burns confirmed that Mr . Lowenthal had
informed her before July 18 that from then on she was to be the
sole head of Research . 20 The only potential complication in
reaching this conclusion is that in Mr . Lowenthal ' s July 18
letter he used somewhat ambiguous language , stating that " In your
absence I intend for Colleen Burns .      . to absorb all of the
tasks associated with the supervisory elements of the Research
Department " (Ex . 45) - - language that could be read as saying
t h at he was being relieved only for the period while he remained
in California . 21 Despite the ambiguity , I credit the testimony
of both Mr. Lowenthal and Ms . Burns that the decision was made
and conveyed shortly after the receipt of Mr . Ngo ' s July 13 e-
mail .

      Given this timing , the decision to demote Mr . Ngo was made
before he was placed on an FMLA leave , which occurred on August
18 . Accordingly , that decision by Mr . Lowenthal cannot amount to
interference with claimant ' s FMLA rights . 22

     Apart from the interference claim premised on the demotion ,
claimant argues that his diminished bonus in February 2015


     20
       Mr . Lowenthal also sent Ms . Burns a July 21 e - mail (Ex .
56) , appointing her the sole head of Research . The e - mail stated
that Mr . Lowenthal was " suspending" Mr . Ngo ' s supervisory role
"pending further discuss i ons . "
     21
        Another point that might be pressed to suggest that the
demotion was not decided upon until later is the evidence that no
written announcement of the change was issued at the time and
t h at at least one person in the Sales department was unaware of
the change until Mr . Ngo returned in November (see Ex . 86(B)) ,
although Ms . Ross indicated that she had advised her Department
at a much earlier date .
     22
       The other difficulty with claimant ' s demotion claim is
that if , as he insists , he was on FMLA leave since the birth of
his child , his twelve weeks of leave expired in Sep t ember , well
before he returned to work . Given that gap , he would no longer
have been job- p r otected . He also cannot rely on a theory of
estoppel - - asserting reliance on Oppenheimer ' s approval of FMLA
leave till November (see Cl . Memo at 40 - 41) -- since there could
not have been any reliance by Mr . Ngo , as he was plainly unable
to return to work in September if Oppenheimer had not approved
the medical leave .

                                  23
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 25 of 38




constituted an impermissible change in his work status following
an FMLA leave , and thus a violation of section 2615(a) (1) . This
assertion cannot be sustained .

      The bonus in question was discretionary and the amount to be
awarded rested on a variety of considerations , including the
performance of the firm and of the fixed - income units , as well as
the performance of the employee. The mere fact that an employee
opts at some point for an FMLA leave does not entitle him to
receive the same bonus as for the prior year , a protection that
employees who did not take a leave would not enjoy . Such a result
is precluded by the FMLA , which states that restored employees
are not entitled to " the accrual of any seniority or employment
benefits during any period of leave[ , ] or any right , benefit , or
position of employment other than any right , benefit or position
to which the employee would have been entitled had the employee
not taken the leave ." 29 U. S . C . sec . 2614(a) (3) (A) , (B) .

        As f or the calculation of the amount of a bonus , if the
bonus is based in whole or in part on performance by the
employee , it appears that the employer may take into
consideration the effect on performance of the time tha t the
employee was on leave and not contributing to production . See ,
~ , Clemens v . Moody's Analytics , Inc ., _ Fed. Appx . _ , 2019
WL 1977323 , *2 (2d Cir . May 3 , 2019) , aff ' g 2018 WL 1750586 , *7
(S . D. N . Y. April 9 , 2019) ; Sommer v . Vanguard Group , 461 F . 3d 397 ,
400 - 01 (3d Cir . 2006) (quoting Department of Labor opinion letters
distinguishing production bonuses from "absence of occurrence "
bonuses) .

       In resisting this conclusion , claimant reads 29 C . F . R . sec .
825 . 215(c ) (2) , as well as Sommer and Clemens , as allowing t he
employer to take account of an employee ' s time off in setting
bonuses only if the bonus plan specifies a formula for precisely
prorating the bonus based on hours wo rked or sets a specific
production quota . (Cl . Memo at 41 - 42) . That does not appear to be
the case . First , the cited regulation " is concerned solely with
the question of qualification and consideration for bonuses , not
their calculation o r proration ." Sommer , 461 F . 3d at 405. Second ,
the bonus plans in Clemens and Sommer - - in which the courts
allowed reductions of bonuses -- required consideratio n of
several factors in setting the amounts of the bonus , 2 as wasj




     23
       In Sommer these incl uded the "Vanguard ' s operating
performance , its competitors ' operating performance , the
performance of the securities markets , the investment performance
of the Vanguard funds , and company earnings . " Id . at 402 . In

                                     24
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 26 of 38




apparently the case at Oppenheimer , although the Sommer and
Clemens plans incorporated specific goals for performance . In
neither case , however , nor in the DOL opinion letters cited in
Sommer did the courts or DOL say that an employer may not take
into consideration the employee ' s level of participation when the
bonus plan looks to employee performance as one among multiple
criteria , " as distinguished from a bonus that merely rewards an
employee for ' compliance with the rules '". Sommer , 461 F . 3d at
404 (quoting 1994 DOL Opinion Letter)) . For example , in one of
the opinion letters quoted in Sommer the DOL noted that " in the
case of a monthly ' perfect ' attendance bonus that tracks absences
rather than performance , an employee who had not missed any time
before taking unpaid FMLA leave would continue to be eligible for
the bonus on returning from FMLA leave ", but "[w ) here the amount
of the bonus is calculated from hours worked , the FMLA leave
taker would naturally receive a lesser amount than an employee
who had not been on leave ." Id . at 401 (quoting 2000 DOL Opinion
Letter) . 2 '1

     The Oppenheimer plan did not feature quotas , but did rely on
an assessment of performance by the employee . Moreover , it did
not disqualify the employee from a bonus based on a leave taken .
It thus appears to have resembled a plan in which the employee
was expected to make affirmative work contributions (whether
measured by hours worked or unlls manufactured or olher less
specific criteria) rather than a plan that awarded employees for
avoiding undesirable acts , such as absenteeism . Accordingly , to
the extent that Mr . Lowentha l was relying in part on the fact
that claimant was not at the New York office for more than four
months and was doing minimal or no work during much of that
period , his decision was defensible under even the authority
cited by claimant. 25


Clemens the bonus depended on the production both of the employee
and of his "Stress Testing Team". 2018 WL 1750586, at *7 .

      MThe same opinion letter went on to state : " [S ) ince bonuses
may be pro - rated based upon hours worked , it would not be a
violation under FMLA to determine the bonus percentage based only
upon the actual hours of work during the monthly rating period ."
Id . at 401 .
     25
       Of course , apart from time spent out of the office ,
Oppenheimer was free to consider other factors pertinent to the
quality of performance , including an assessment of Mr . Ngo ' s
conduct in handling the leave question , his manifested attitude
towards his job responsibilities throughout that time and his

                                  25
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 27 of 38




      Moreover , even if that were not the case , the claim based on
the 2014 bonus would fail as time - barred . This is so because the
assumption by Oppenheimer that it could treat Mr . Ngo ' s extended
absence as relevant to performance was a reasonable view of the
law -- judged by the legal authorities cited by the parties 2
and hence should not be viewed as a willful violation of the
statute . 2 See Porter v . NYU School of Law , 392 F . 3d 530 , 531 (2d
Cir . 2004) (quoting McLaughlin v . Richland Shoe Co ., 486 U. S . 128 ,
133 (1988)& citing Hillstrom v. Bes t Western TLC Hotal , 354 F . 3d
27 , 33 - 34 o s· Cir. 2003)) . Accordingly , the applicable statute
of limitations is two years , 29 U. S.C . sec . 2617 (c) (1) , and the
first assertion by claimant of this claim was made by filing suit
in March 2017 , more than two years after the award of the bonus
for 2014 .

     In short , the fact that Mr . Ngo received a reduced bonus in
February 2015 for his work in 2014 as compared with the prior
year does not constitute interference with , or a violation of ,
FMLA rights , and the claim is in any event time - barred . The
payment of the lower bonus may , of course , constitute
impermissible retaliation for assertion of FMLA rights , a theory
to which we next turn . 28


actual work in the period after he returned to Oppenheimer . The
combination of all of these factors may justify the employer in
drastically reducing the bonus from the prior year .
     26
        The only other decision invo ked by claimant is Caldwell v .
Bldg. Plastics , Inc. , 2009 WL 2749964 (W.D . Tenn Aug . 26 , 2009) ,
which does not speak directly to this issue , referring to the
potential impropriety of a supervisor threatening an employee
that his paid leave could result in a reduction of his bonus ,
which the court describes as " at t endance based" rather than
" performance based" . See id . at *5 & n.22 (citing inter alia
Cornelius v . CMM of Ky ., Inc ., 2006 WL 517594 , *3 (W . D. Ky . March
1 , 2006) (finding bonus at issue was performance - based) . Caldwell
does not address the DOL view that a bonus requirement based on
hours of a t tendance is , in effect , performance - based .
     27
        An " FMLA violation is willful if an employer knew or
recklessly disregarded whether its conduct violated the FMLA" .
Smith v . Westchester Count y, 769 F . Supp . 448 , 463 (S.D . N. Y.
2011) .
     2
     xif the bonus decision reflected actual retaliatory intent ,
it would presumably be willful , see , ~ , Offor v . Mercy Med .
Center , 676 Fed . Appx . 51 , 55 (2d Cir . 2017) , in which case the

                                   26
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 28 of 38




     B . FMLA Retaliation

     Claimant next asserts that his demotion , reduced bonuses for
2014 and 2015 , and termination in 2016 all constituted
impermissible retaliation for his taking FMLA leave . Respondent
resists this conclusion .

      To sustain an FMLA retaliation claim the plaintiff must
demonstrate that he invoked his rights under the FMLA , that he
was subjected to an adverse employment action and that his
assertion of FMLA rights was a motivating factor in the adverse
action . See , ~ , Woods v . Start Treatment & Recovery Centers ,
Inc ., 864 F . 3d 158 , 168 - 69 (2d Cir . 2017) (approving " motivating
factor " test) ; see also Potenza v . City of New York , 365 F.3d
165 , 168 (2d Cir. 2004) (applying McDonnell Dou g las test to FMLA
retaliation claims) . 29



claim would survive under a three - year statute of limitations . 29
U. S . C . sec . 2617 (c) (2).

       ~ We use the term "adverse employment action" because the
Second Circuit currently uses that formulation . We note that an
argument could be made that the test for a retaliation claim
under the FMLA should require only proof of an " adverse action"
- - that is , an action that might not amount to a change in the
terms and conditions of employment -- since that more liberal
formula has been applied to retaliation claims under Title VII .
See , ~ , Burlington Northern & Santa Fe R . Co . V . White , 548
U. S . 53 , 68 (2006) . Under that sta n dard , the question is whether
" a reasonable employee would have found the challenged action
materially adverse , ' which in this context means it might well
have " dissuaded a reasonable worke r from making or supporting a
charge of discrimination"'", id. (quoting Rochon v . Gonzales , 438
F . 3d 1211 , 1219 (D.C . Cir . 2006) ; Washing ton v . Illinois Dep' t of
Revenue , 420 F . 3d 658 662 (7 th Cir . 2005)) , or engaging in other
protected activity . Indeed , while still referring to " an adverse
employment action ", the Second Circuit has adopted the less
stringent test for adversity in an FMLA retaliation context . See
Millea v . Metro- North R . R. Co ., 658 F . 3d 154 , 164 (2d Cir . 2011)
But see Vega v . Hempstead Union Free School Dist. , 801 F . 3d 72 ,
85 (2d Cir . 2015) . In any event , we view the challenged actions
by Oppenheimer -- demotion , reduction in bonuses and termination
- - as sufficient to trigger FMLA scrutiny . See , ~ , Davis v .
New York Cit y Dep't of Educ ., 804 F . 3d 231 , 235 - 36 (2d Cir .
2015) (discretionary bonus decision may constitute adverse
employment action) .

                                    27
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 29 of 38




       We have concluded that the stripping of co - head status from
Mr. Ngo occurred before he was on FMLA leave. By the time that
Mr . Lowenthal made that decision , following his review of Mr .
Ngo ' s July 13 e - mail and his discussions with Ms. Ross and Ms .
Burns , he may have sensed that Mr . Ngo was assuming t ha t he was
already on an FMLA leave or was at least attempting to attain
that status . Had his demotion decision been predicated on
unhappiness that Mr . Ngo was seeking FMLA status and f or a
substantial length of time , an argument could be fashioned that
his decision to assign all supervisory duties to Ms . Burns was
retaliatory . That said , we are persuaded that this was not his
motivation .

       As described , Mr . Ngo was on notice of the simple procedure
for requesting FMLA leave , and he failed to f o llow it . Moreover ,
he apparently had reached some understanding with Mr . Lowe ntha l
-- reflected in the J uly 18 le tter, as well as the testimony of
Mr . Lowenthal , Ms . Ross and Ms . Burns - - that he would remain in
California for a limited time after the baby ' s birth and would be
available to assist the office during that time , as a result of
which he remained on the payroll. It was also apparently Mr .
Lowenthal ' s understanding that these informal arrangements were
in lieu of a formal FMLA leave , thus leaving Mr . Ngo on a pay
status . These circumstances , as well as the blithe statements in
Mr . Ngo ' s July communications with Ms . Ross - - in which he did
not include Mr . Lowenthal and did not bother to ask for a new
arrangement and also did not refer , except in passing , to the
need for coverage in August 30 - - seemed to form the predicate for
Mr . Lowenthal ' s decision to remove his supervisory role . 31 As
further context , Mr . Lowenthal noted that at the time Oppenheimer
was under SEC and FINRA investigations that concerned , at least
in part , the quality of supervision at the firm , a circumstance
that further heightened his sensitivity to what he viewed as
irresponsible behavior by a supervisor under his command . (Tr .
851 - 52).


     30
       When asked by Ms . Ross on Ju l y 14 how he intended t o
handle the second- quarter earnings statements -- a q ue ry that
confirms that she understood that Mr. Ngo was not on a no - work
leave -- he simply said , in seemingly very blase fashion , " We can
see what John can do while I am away . I can help out more when I
am back in New York as the logistics will be better ." (Ex. 51) .
     31
       Mr . Lowenthal also testified that he had come to realize
that there was no benefit from a co - head arrangement, although we
are skeptical that this epiphany would have triggered a change if
Mr . Ngo had properly requested an FMLA leave .

                                  28
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 30 of 38




     Whether Mr . Lowenthal ' s decision - making was fully justified
by these circumstances is not the issue . All we conclude is that
his decision was motivated by these facts and not by the newly
expressed desire of Mr. Ngo for an FMLA leave .

       Mr . Ngo next invokes a claim of FMLA retaliation based on
the decision by Mr . Lowenthal in early 2015 to award him a bonus
of $100 , 000 . 00 for 2014 . This compares with his prior two awards ,
for 2012 and 2013 , of $270 , 833 . 00 and $270 , 000.00 , respectively .
It also bears mention that Mr . Lowenthal originally intended to
award Mr . Ngo only $40 , 000 . 000 for the year , but was persuaded by
Ms . Burns to increase the amount by $60 , 000.00 . The explanation
offered by Mr . Lowenthal for this drastic decrease -- which
amounted to the smallest bonus given to any of the research
analysts (the next lowest being $135 , 000 . 00 for Sean Sneeden)
is that it reflected his assessment of Mr . Ngo ' s contributions to
the firm in 2014. In contrast , Ms . Burns received a bonus of
$235 , 000 . 00 for 2014 (Ex. 12(D)) , a modest reduction from her
2013 bonus of $250 , 000 . 00 . (Ex . 12(C)) .

      The dramatic reduction for Mr . Ngo and the still deeper cut
originally contemplated at least raise a question about the
decisional motivation of Mr . Lowenthal . There appear to be at
least several facially legitimate considerations at play in his
inclination to steeply cut the bonus . One is that Mr . Ngo was
simply not at work for the period starting in June and ending in
November (although he apparently did perform some minor tasks
remotely through July ). Another was Mr . Ngo ' s failure , in Mr .
Lowenthal ' s view , to handle the leave question in a professional
manner , a matter that went well beyond bureaucratic nit-picking ,
leaving open questions about his professional commitment and
managerial competence . Finally , it appears that following his
return on November 3 , he was perceived as fairly inactive . (b..9..:..,
Tr . 901 ; see also Tr . 1144 - 46 , 1195 - 96) .

     The question to be faced is whether , notwithstanding these
concerns , animus to Mr. Ngo for invoking his FMLA rights was one
motivating factor - - that is , whether it played some role , among
other considerations -- in the bonus decision . Although the
question is a close cal l, I conclude that the amount ultimately
awarded is not so disproportionate , given the legitimate factors ,
as to demonstrate that mixed in with those permissible concerns
was an impermissible intent to punish claimant for the proper
assertion of his FMLA rights . 32


     32
       Had Mr . Lowentha l followed his initial intent to award
only $40 , 000 . 00 , the analysis might have been different.

                                   29
   Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 31 of 38




       Claimant appears also to challenge , as retaliatory , the
award to him the next year of a bonus of $175 , 000.00. In
assessing this decision , several factors bear noting . First , the
decision on the amount of bonuses is made with the constraint
that each business area is initially assigned a total sum for
division among its employees , and that figure may effectively
limit the decision - maker ' s ability to pay each individual what he
might wish . ( ~, Tr . 908 - 09) . Second, Oppenheimer suffered
financial reversals in 2015 as we ll as the following yea r, thus
apparently constraining the amount of bonus money that Mr .
Lowenthal had to work with . ( ~, Tr . 920 - 24 ; Exs . 90 & 91) .
Third , Mr . Lowenthal went out of his way to increase the bonus
awarded to Mr . Ngo by transferring $25 , 000 . 00 from the bonus
originally destined for Mr . Albano to increase Mr . Ngo ' s bonus
from $150 , 000 . 00 to $175 , 000 . 00 . (Tr . 911 - 13 ; Ex . 116) . Fourth ,
if the payment of the $100 , 000 . 00 bonus for 2014 was n ot
retaliatory , the payment a year later of $175 , 000 . 00 was surely
not either. Fifth , although the record is slim on the matter of
per f ormance , Ms. Ross testified that she had fielded some
complaints by Sales personnel that Mr . Ngo was not producing
substantial reports during 2015 , and thereafter , reflecting a
disappointing level of engagement in his job . (Tr . 1144 - 46) .

     In sum , the claim of retaliation based on the 2015 bonus is
meritless .

       The final piece of claimant ' s FMLA retaliation challenges
concerns his termination on June 30 , 2016 . As noted , the stated
reason for the decision by Mr . Lowenthal was the perceived need
for cost-cutting - - reflected more broadly in the increasing
number of cos t - related layoffs at Oppenheimer (Tr . 1227 - 31 ; Ex.
36) -- combined with the business decision that the sectors
covered by Mr . Ngo were no longer a priority , as well as an
apparently decreasing commitment to a robust research analyst
staff . The bona fides of these explanations are supported by (1)
financial data for the firm for 2015 and 2016 (Exs. 90 & 91) , (2)
the fact that Mr. Ngo ' s position was not filled after his
departure , (3) the absence of any reassignment of the remaining
analysts to his sectors , (4 ) the shrinkage of size of the
research staff to only two analysts , one of whom (Mr . Jo shi) was
covering the long - prized TMT sector (Tr. 791 - 94) , (5) the
reduction in the bonus of Ms . Burns , as head of Research , to
$200 , 000.00 for 2016 and later to $170 , 000.00 and $165 , 000 . 00 for
2017 and 2018 , respectively . (Tr. 782 - 85 ; Exs. 12(F) , 137) , and
 (6) the fact that the termination took place approximately two
years after Mr. Ngo ' s travails with the Oppenheimer leave
policies .


                                      30
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 32 of 38




      In resisting respondent ' s showing , Mr. Ngo focuses on what
he views as weaknesses in the specific explanations provided to
him on June 30 , 2016 by Ms . Burns , who mentioned the lack of
equity coverage and investment - banker involvement in his sectors ,
even though Oppenheimer had not had such coverage for a number o f
years before his firing . Claimant also reported , on rebuttal ,
that he had done a quick survey the prior night to determine the
amount of market cap shares held on June 30 , 2016 by his sectors ,
and he calculated that collectively they represented ten percent
of the market cap , far more than the sector -- retail and
consumer -- handled by Ms. Burns . (Tr . 1245 - 55) . He also cites
the fact that Oppenheimer had h ired Mr . Joshi only a few months
before his termination , and he says that although Mr . Joshi was
employed to continue TMT sector coverage , the firm could have
asked him to switch sectors . Based on these asserted anomalies ,
he argues that cost - cutting was a pretext for firing him and that
the real reason was to retaliate for his having claimed and taken
FMLA leave in 2014 .

     We find no persuasive basis on which to attribute the
termination of Mr . Ngo , either in whole or in part , to
retaliatory animus . There is no question that Oppenheimer was
enduring significant financial difficulties in 2015 and 2016 and
that it was engaged in increased cost - cutting by way of layoffs .
Claimant also has conceded that this firm was known f or that
approach even before this period of time . The pattern of actions
by the firm specifically with respect to the Research group is
also consistent with the rationale that respondent presents for
claimant ' s termination. Unlike the Sales group , which is a
revenue - earning center , the Research group was a cost center and
thus looked upon as an area in which pruning was more readily
viewed as desirable . Thus the Research group - - never a large
staff - - has been allowed to shrink over time from a height of
perhaps six analysts to only two , inclusive of Mr . Joshi , is
publishing relatively few reports , and no longer publishes the
Morning Blast .

     Moreover , judged by discretionary payments to Ms. Burns ,
still the head of this small shop , cost - cutting i s s t ill underway
there . In addition , although Mr . Ngo suggests that cutting his
sectors out of Research was unjustified , that is what the firm
has done , by virtue of not assigning anyone to cover those
sectors after his departure . (Tr . 7 94 - 95) . Furthermore , al though
there is no dispute that Oppenheimer had given up equity and
investment banking coverage of his sectors some years before his
termination , there is no compelling reason to assume that the
consequences of the lapse of such coverage would be
bureaucratically imposed promptly on Research , particularly in

                                   31
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 33 of 38




years when the firm was more flush than proved to be the case by
2016 . As for the hiring of Mr . Joshi , it was said to be done
specifically to keep Oppenheimer fully engaged in the TMT sector ,
which appears to have been a firm favorite , and there is no
reason to question the credibility of that assertion . While it is
also true that Oppenheimer could have asked Mr . Ngo to switch to
the TMT sector , the choice by the firm to hire someone already
immersed in that area was neither irrational nor so suspect as to
suggest that the intent was to squeeze Mr . Ngo out for malign
reasons .

     As for Mr . Ngo ' s calculation of market cap shares , it is
unclear how significant that should have been for Oppenheimer
business decisions , especially since the key for the firm to be
interested in a sector was volatility (Tr . 63 , 904 - 05) , and the
market cap data does not reflect that . (Tr . 1251 (no data on
volume of trading)) . In any case , Oppenheimer had clearly made a
business judgment that research on Mr . Ngo ' s sectors was of
diminished utility . Finally , we note the passage of nearly two
years between Mr . Ngo ' s contretemps with Mr. Lowenthal and the
termination decision. Had Mr . Lowenthal harbored such animus as
to contemplate firing Mr . Ngo as a result of his asserted
invocation of the FMLA , we would expect that step to have been
carried out long before June 2016 . 33

     In sum , we reject the assertion by claimant that his
termination was caused in whole or in part by retaliatory animus .


     C . Gender Discrimination

     Claimant next asserts that the steps taken by Oppenheimer
that were adverse to him amounted to gender discrimination , in
violat i on of Title VII , the New York State Human Rights Law and
the City Human Rights Law . These claims are groundless .

     To establish a claim under Title VII or the State law , the
plaintiff must demonstrate that he was subjected to an adverse
employment action and that his gender was a motivating factor in


     33
       Even assuming that Mr . Lowenthal ' s conceded displeasure
with Mr . Ngo ' s actions in 2014 had amounted to a desire to punish
him for a proper invocation of FMLA rights -- a characterization
that we have already declined to adopt - - his effort in early
2016 to increase claimant ' s bonus in the face of fiscal
constraints would strongly suggest that such animus had long
since dissipated .

                                  32
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 34 of 38




that action . See , ~      , Vega , 801 F . 3d at 86 ; Melman v .
Montefiore Medical Center , 98 A. D. 3d 107 , 127 , 946 N . Y. S . 2d 27
(1 st Dep ' t 2012) . Under the City law too , the plaintif f need show
only that discrimi n atory animus played some role in the
challenged decision . " [T]he plaintiff is not required to show
that the employer ' s proffered reasons were false or played no
part in the employment decision , but only that they were not the
only reasons and that the prohibited factor was at least one of
the motivating factors ." Id . (quoting Miha l ik v . Credit Ag ricole
Cheuvreux , N. A. , Inc ., 715 F . 3d 102 , 110 n . 8 (2d Cir . 20 1 3) . To
satisfy either test , however , disc r iminatory animus must
presumably still affect to some degree the complained- of conduct
of the emp l oyer . See , ~    ' Mihalik v . Credit Ag ricole Cheuvreux ,
N. A . , Inc , 715 F.3d at 117 .

      Mr . Ngo ' s argument on this point boils down to the
contention that Ms . Johnson was treated better than him , since
she was allowed to have a full twelve wee k s of leave and even
more , she was allowed to start her leave before filing her Human
Resources papers , and she was permitted to receive some
compensation while on leave . He also asserts that Ms . Donnel l y
was treated better because she received a full twelve - week leave .
(Cl . Memo at 45 - 46 & n . 32) . The attempt to rest on these
circumstances is entirely unpersuasive .

     First , Mr . Ngo was not prevented from taking a twelve - week
leave for the birth of his child . He never requested it , and
there is no meaningful evidence that if he had done so , he wou l d
have been denied it or suffered any adverse consequences . For
reasons likely relating to his insecurity about his job status ,
he chose to avoid what he apparently viewed as a career risk , and
chose a different path - - an informal arrangement with Mr .
Lowenthal under which he wou l d not take forma l l eav e , but would
be away for a limited number of weeks while being available for
work assignments as needed and would remain on payroll . Then ,
when the time limitation that he e xpected wou l d be feas i b l e
proved not to be , he avoided direct l y requesting a different
arrangement (notably FMLA leave) , and announced that he was going
to be away for at least another six weeks , but avo i ded telling
his supervisor or asking for permission . Even so , he was provided
with explicit instructions by Mr . Lowenthal as to how to proceed
to get an FMLA leave of absence and was given the necessary f orms
to do so . Had he signed t he application and sent it in , he would
then have been given a twelve - week leave , possibly even
retroactively to July 18 - - indeed , a Human Resources
representative (Ms . Jamie Bridges) initially assumed that this
would be the case (Ex . 60 ) -- but he never did so . These are not


                                     33
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 35 of 38




Ms. Johnson ' s circumstances . J"

      Second , as for pay , as a Sales person Ms . Johnson was
compensated solely by commission , and when she went on leave she
arranged with a fellow Sales person to cover her clients , and to
share the resulting commissions , an arrangement that Ms . Ross
approved . That is not the circumstance that Mr . Ngo faced . He was
on salary , and no revenue was coming in on his account d u ring his
absence , and no commissions were payable to any personnel in
Research for do i ng his work . In short , in Ms . Johnson ' s case
Oppenheimer was going to pay the commissions whenever sales were
made , even if she was on leave , and the only question was whether
she and her replacement wanted to engage in a sharing
arrangement . In cont r ast , if Mr . Ngo were paid while on leave , it
would require disbursements by Oppenheimer that it was not
otherwise required t o make when an employee is on FMLA leave . In
any event , in making his original arrangement with Mr . Lowenth al ,
Mr . Ngo was allowed to continue to be paid in deference to the
relative shortness of his projected Californ i a stay and
apparently his wi llingness to be available for some remote work
if needed . 35

      There is no other ev i dence to suggest any pattern of
Oppenheimer treating men less favorably than women with regard to
leaves or in any other respect . Claimant simply fails to carry
his burden on this claim , whether under federal , State or City
law .

     D. Disab i lit y Discrimination

     Claimant ' s remai n i n g theory of liability is based on the
fact that he suffered an aneurysm in August 2014 , and that he was
thereafter demoted , given a reduced bonus on two occasions and
finally terminated . He asserts that these actions constituted
retaliation for his having requested a n accommodat i on for a
disability - - specifically , his medical leave from August 18 to
November 3 , 2014 . He seems to asserts his disability claims under


     34
      Ms . Joh n son filed her papers some wee k s after her leave
had begun . (Tr . 969 - 71) . As noted , Mr . Ngo never did so .
     35
       Cla i mant mention s Ms . Donnely because she took a twelve -
week leave . (Tr . 1530 . Agai n, Mr . Ngo was free to do so as well ,
bu t chose not to . He a lso re f erred at one point in testimony to
Ms . Donnelly havi n g been paid while on leave (Tr . 153) , but she
was app arently recei v ing ony disability payments . (Tr . 153 - 54) .
Mr . Ngo was also on disability . (Tr . 881 , 884 , 1 216 ) .

                                     34
  Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 36 of 38




both the ADA and the New York State and New York City Human
Rights Laws. (See Cl . Memo at 46 - 47).

      An employer is barred from retaliating for an employee ' s
request for a disability accommodation . ~ , Wexelberg v .
Project Brokers LLC , 2014 WL 2624761, *9 (S . D.N . Y. April 28 ,
2014). The plai n ti f f has the burden of showing that he is under a
disability and sought an accommodation, and that retaliatory
animus was either a " but for" cause of an adverse action (under
federal and State law , see, ~ , Gross v . FBL Fin. Servs . 1 557
U. S. 167 1 177 - 78 (2009)) or played any role in the decision. See
Bennett v. Health Management Sys. , Inc., 92 A . D. 3d 29 , 40 , 93_6_
N.Y.S.2d 112 , 120 (1st Dep 1 t 2011).

       Putting to one side whether Mr. Ngo suffered from a
cognizable disability under federal , State or City law 1 36 we see
no evidence that the adverse actions undertaken by Oppenheimer
we r e attribut a ble i n any way to his request for FMLA medic a l
leave, which was of course granted. As noted 1 the demotion
occurred in July1 a month before claimant suffered the aneurysm ,
and in any event there is no meaningful evidence that whatever
actions Mr . Lowenthal took in November, wh i ch involved merely
confirming the change in Mr . Ngo ' s status , had anything to do
with his having gone on medical leave. The record is equally bare
of animus-based causal relationship between the medical leave and
Mr . Lowenthal's subsequent decisions in 2015 and 2016 concerning
the amount of claimant ' s bonuses and his eventual terminat i on .

                          CONCLUSION

     For the reasons stated, we conclude that claimant has failed
to sustain his claims . Accordingly , the case is dismissed.


Dated : May 20 , 2019




                                   Michael H. Dolinger
                                   Arbitrator




     36
        The parties dispute that question .   (Compare Cl. Reply Memo
at 17 - 18 with Resp . Memo at 57)

                                 35
                 Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 37 of 38




                                                     SERVICE LIST
Case Name:      Ngo, Hoai vs. Oppenheimer & Co., Inc.               Hear Type:   Arbitration
Reference #:     1425025377                                         Case Type:   Employment

Panelist:       Dolinger, Michael H.,



  Michael H. Gibson
 Satterlee Stephens Burke & Burke

   Michael H. Gibson                    Respondent
   230 Park Avenue                      Phone: 212-818-9200
   New York, NY 10169-0079              Fax: 212-818-9607
   mgibson@ssbb.com
   Party Represented:
    Oppenheimer & Co. Inc.


 Jeremiah ladevaia
 Vladeck, Raskin & Clark, P.C.

   Jeremiah ladevaia                    Claimant
   565 Fifth Avenue, 9th Floor          Phone: 212-403-7300
   New York, NY 10017                   Fax: 212-221-3172
   jiadevaia@vladeck.com
   Party Represented:
    HoaiNgo


 Valdi Licul
 Vladeck, Raskin & Clark, P.C.

   Valdi Lieu!                          Claimant
   565 Fifth Avenue, 9th Floor          Phone: 212-403-7300
   New York, NY 10017                   Fax: 212-221-3172
   vlicul@vladeck.com
   Party Represented:
    Hoai Ngo




6/20120 / 9                                                                                    Page I of I
         Case 1:17-cv-01727-GHW Document 42-1 Filed 09/03/19 Page 38 of 38




                              PROOF OF SERVICE BY EMAIL & U.S. MAIL

                                   Re: Ngo, Hoai vs. Oppenheimer & Co., Inc.
                                          Reference No. 1425025377

            I, Vickie Johnston, not a party to the within action, hereby declare that on June 20, 2019, I served

the attached Final Award on the parties in the within action by Email and by depositing true copies thereof

enclosed in sealed envelopes with postage thereon fully prepaid, in the United States Mail , at New York, NEW

YORK, addressed as follows:


Valdi Lieu! Esq.                                         Michael H. Gibson Esq.
Jeremiah ladevaia Esq.                                   Satterlee Stephens Burke & Burke
Vladeck, Raskin & Clark, P.C.                            230 Park Avenue
565 Fifth Avenue, 9th Floor                              New York, NY 101 69-0079
NewYork, NY 10017                                        Phone:212-818-9200
Phone: 212-403-7300                                      mgibson@ssbb.com
vlicul@vladeck.com                                          Parties Represented:
j iadevaia@vladeck.com                                      Oppenheimer & Co. Inc.
    Parties Represented:
    Hoai Ngo




           I declare under penalty of perjury the foregoing to be true and correct. Executed at New York, NEW

YORK on June 20, 2019.




V Johnston@jamsadr.com
